Citation Nr: 1636897	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  14-28 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to April 14, 2014 for right knee disability.  

2.  Entitlement to a rating in excess of 30 percent for status post total right knee replacement, for the period beginning on June 1, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1976 to January 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In a June 2015 rating decision, a temporary total rating for right total knee replacement was granted effective April 14, 2014.  In addition, the Veteran also has other periods in which she was granted a total temporary 100 percent rating for her service- connected right knee disability, prior to her right total knee replacement.  Thus, the Board's consideration of the claims for higher ratings for the Veteran's service-connected right knee disability, both before and after her knee replacement, excludes each of the time periods for which a temporary total rating was in effect.

The issue of entitlement to a rating in excess of 30 percent for status post total right knee replacement, for the period beginning on June 1, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period prior to April 14, 2014, the Veteran's right knee was manifested by frequent locking and pain, but not by compensable limitation of motion, or by instability.
 

CONCLUSION OF LAW

The criteria have not been met for a rating in excess of 20 percent for the right knee disability based on cartilage, semilunar, dislocated with frequent episodes of locking and pain for the period prior to April 14, 2014.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71, Diagnostic Codes 5010-5258 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in an April 2011 correspondence, prior to the adverse decision from which this appeal originates.
 
The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has provided the Veteran with VA examinations with regards to her right knee prior to April 14, 2014.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when assigning disability rating.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be Diagnostic Codes 5260, for limitation of flexion of the leg, and Diagnostic Code 5261, for limitation of extension of the leg.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion diagnostic code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Ratings under Diagnostic Code 5003 are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015). 

A claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, any separate rating must be based on additional compensable disabling symptomatology.  VAOPGCPREC 23-97; VAOPGCPREC 9-98.  Separate ratings for limitation of flexion of the leg and limitation of extension of the leg, may also be assigned for disability of the same joint if separate compensable ratable disability is shown.  VAOGCPREC 9-2004.

Under Diagnostic Code 5256, ankylosis in flexion between 10 degrees and 20 degrees warrants a 40 percent rating; ankylosis in flexion between 20 degrees and 45 degrees warrants a 50 percent rating; and extreme unfavorable ankylosis in flexion at an angle of 45 degrees or more warrants a 60 percent rating.  38 C.F.R. § 4.71a (2015).  Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet. App. 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 86.). 

Under Diagnostic Code 5257, a 10 percent evaluation is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent evaluation is warranted when there is moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is warranted when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a (2015).  

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015). 

Under Diagnostic Code 5258, cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a (2015). 

Under Diagnostic Code 5259, a 10 percent evaluation will be assigned for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2015).

Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable evaluation is warranted when flexion is limited to 60 degrees.  A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a (2015). 

Under Diagnostic Code 5261, limitation of extension of the leg, a noncompensable evaluation is warranted when extension is limited to 5 degrees. A 10 percent evaluation is warranted when extension of the leg is limited to 10 degrees.  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  A 30 percent evaluation is warranted when extension is limited to 20 degrees.  38 C.F.R. § 4.71a (2015). 

Normal knee motion is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5262, nonunion of the tibia and fibula with loose motion, requiring brace warrants a 40 percent rating.  38 C.F.R. § 4.71a (2015). 

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Following a total knee replacement, however, the disability must be rated under Diagnostic Code 5055.  Under Diagnostic Code 5055, the knee will be rated 100 percent for one year following implantation of prosthesis.   38 C.F.R. § 4.71a, Diagnostic Code 5055 (2015).  After that, a 30 percent rating is assigned as the minimum rating.  A 60 percent rating is warranted with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain, or limitation of motion can be rated by analogy using Diagnostic Codes 5260, 5261, or 5262, but not to be less than 30 percent. 

An October 2011 VA examination report shows that the Veteran was diagnosed with bilateral knee degenerative joint disease.  The Veteran reported no flare ups that impacted the functioning of her right knee.  Range of motion was noted as flexion to 120 degrees with pain, extension to 0 degrees with pain.  Repetitive use testing showed flexion decreased to 110 degrees.  The examiner noted functional loss as less movement than normal and pain on movement.  Pain was also noted for joint line and soft tissues of both knees.  Muscle strength and stability testing showed normal results.  No evidence or history of recurrent patellar subluxation or dislocation was reported.  The Veteran was noted to have a meniscus condition reported as a meniscal tear with frequent episodes of locking, joint pain, and joint effusion.  The examiner noted that no meniscectomy had been undertaken.  The examiner noted that the Veteran did use a knee brace.  

A November 2012 private treatment record shows that the Veteran received treatment for right knee pain.  Examination of the right knee showed negative quad atrophy, alignment, and no swelling.  Strength was noted as 4/5 with no guarding.  No joint tenderness was noted.  The private physician noted that the Veteran showed positive indications for the McMurray test, Lachman test, and Anterior Drawer test.  The Veteran was assessed with end stage degenerative arthritis of the right knee.  Mild to moderate ankylosis in the right knight in slight flexion between 0 and 10 degrees and also significant lateral instability with extension limited to negative 30 degrees.  It was noted that a right knee replacement would be required.  

An April 2014 private treatment report shows that the Veteran reported right knee pain aggravated by walking, standing, or using the stairs.  Weakness, locking, and catching of the right knee were reported.  

Prior to April 14, 2014, excluding a period of temporary total rating, the Veteran was assigned a 20 percent rating for her right knee disability under Diagnostic Code 5003-5258.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).

Initially, the Board notes that the Veteran rating under Diagnostic Code 5258 is the maximum rating allowable for the right knee symptoms of catching, locking and pain due to dislocated semilunar cartilage.

Addressing limited motion, the evidence prior to April 14, 2014, shows that the Veteran's right knee extension was shown to be limited to 110 degrees during the October 2011 VA examination report.  Extension limited to 0 was also shown during that examination.  The Board notes that the Veteran's range of motion results, although limited, do not meet the criteria for separate ratings under Diagnostic Codes 5260 or 5261.  This is because even when functional impairment is considered, neither excursion of motion is limited to a compensable degree.  Therefore, the Board finds that because the evidence prior to April 14, 2014 does not show that the Veteran had compensable limitation of right knee flexion or extension, that Diagnostic Codes 5260 and 5261 cannot serve as a basis for an increased rating or separate rating in this case because the Veteran has not met the criteria for compensable ratings.

The Board notes that the Veteran has arthritis of the right knee.  She did report right knee pain and the findings during the October 2011 examination of her right knee does show some non-compensable limitation of motion.  However, the criteria for a 10 percent rating by application of 38 C.F.R. § 4.71a, Diagnostic Code 5003 and 38 C.F.R. § 4.59 is not available.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (explaining that when arthritis is noncompensable under a diagnostic code for limitation of motion, and "only when arthritic pain does not cause limitation of motion, or causes limitation of motion that does not rise to a compensable level, will a 10 [percent] rating under [Diagnostic Code] 5003 be appropriate").  Here, the Board notes that the Veteran is already being compensated for knee pain under Diagnostic Code 5258, and awarding a separate rating based on non-compensable limitation of motion due to arthritis or painful motion under 38 C.F.R. § 4.59 would violate the rule against pyramiding.  38 C.F.R. § 4.14 (2015).  Common to both rating criteria is the symptom of pain associated with the Veteran's knee disability.  The criteria for both Diagnostic Code 5003 and 5258 include the symptoms of pain and 38 C.F.R. § 4.59 also specifically focuses on painful motion.   Moreover, the primary symptom associated with the right knee in this case is pain.  Accordingly, as the Diagnostic Codes rely on pain as relevant symptoms in determining the proper rating, the Veteran can receive a rating under one or the other diagnostic code, but not both.  The Board points out that the 20 percent rating currently in effect under Diagnostic Code 5258 is higher than the 10 percent rating that would otherwise be assigned pursuant to Mitchell.  As previously explained, the Veteran is not entitled to a separate 10 percent evaluation under Mitchell, as the primary symptom of pain associated with the right knee disorder overlaps in the rating criteria for Diagnostic Code 5258, and the diagnostic codes relating to limitation of range of motion of the knee.  

The Board has also considered whether a separate rating under Diagnostic Code 5257 is warranted.  In this case, as shown during the October 2011 VA examination, knee stability tests were all noted as normal.  Therefore a separate rating for knee instability pursuant to Diagnostic Code 5257 is not warranted for the period prior to April 14, 2014.

In addition, the Board has considered the applicability of other potentially applicable diagnostic codes for rating the Veteran's service-connected right knee disability during this appeal period.  As her right knee disability does not result in ankylosis, impairment of the tibia and fibula, or genu recurvatum, Diagnostic Codes 5256, 5262, and 5263 are not applicable.  No further increase or separate rating is warranted.

The Board does note that a November 2012 private treatment record showed that the Veteran's right knee had mild to moderate ankylosis in slight flexion between 0 and 10 degrees and also significant lateral instability with extension limited to negative 30 degrees.  Here, the Board finds that November 2012 private treatment record of negligible probative value.  The Board notes that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Doland's Illustrated Medical Dictionary 94 (31st ed. 2007).  Because ankylosis, by definition, involves immobility of a joint, the private physician's remarks that the Veteran's right knee had mild to moderate ankylosis between 0 and 10 degrees but at the same was limited to 30 degrees extension is wholly contradictory.  The Veteran's right knee could not be fixed in the flexed positon but then at the same time be limited to 30 degrees extension.  This error by the November 2012 private treatment provider calls into question the results noted in the treatment record and the Board finds the record of negligible probative value.  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for consideration of the assignment of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2015).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the record shows that the manifestations of the Veteran's service-connected right knee are contemplated by the schedular criteria of the rating currently assigned with regards to her symptoms of painful motion, locking, and catching of the right knee.  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has received frequent emergency treatment for her right knee disability.  There is nothing unusual or exceptional about the symptoms he has due to this or any other service-connected disability.  Additionally, none of the medical evidence reflects that the Veteran's right knee interferes with her work or daily functioning prior the April 14, 2014.  Additionally, the Board notes that as of April 1, 2016, the Veteran was assigned a total disability rating based on individual unemployability due to her service connected psychiatric disability, right knee disability, and right ankle disability.  


ORDER

Entitlement to a rating in excess of 20 percent for a right knee disability prior the April 14, 2014 based upon cartilage, semilunar, dislocated, is denied.


REMAND

The Board notes that the Veteran's right knee has not been evaluated after her total knee replacement 100 percent rating expired on June 1, 2015.  Therefore, the Board cannot make a determination if her right knee symptoms warrant a rating in excess of 30 percent as there is no evidence of record that fully and directly addresses the rating criteria for post-operative residuals of a total knee replacement.  Therefore, the Board finds it is necessary to remand this matter for a VA examination to evaluate the current condition of the Veteran's right knee.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to assess the severity of the post-operative residuals of the right total knee replacement from June 1, 2015.  The entire claims file must be provided to the examiner and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  The nature and extent of any limitation of motion, painful motion, and any weakness must be specifically reported.  The examiner must specifically discuss the Veteran's ability to stand and ambulate, as well as any knee instability.  The examiner must specify in the report that all relevant records have been reviewed.  A complete rationale for any opinions expressed should be provided.

2.  Thereafter, the AOJ should readjudicate the claim. If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


